[Cite as State v. Smith, 2021-Ohio-4028.]

                               IN THE COURT OF APPEALS OF OHIO
                                  FOURTH APPELLATE DISTRICT
                                         ROSS COUNTY


STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      : CASE NO. 21CA3739

        v.                                       :

CIERA M. SMITH                                   : DECISION AND JUDGMENT ENTRY

        Defendant-Appellant.                     :

_________________________________________________________________

                                            APPEARANCES:

Scott P. Wood, Lancaster, Ohio for appellant.1

Jeffrey C. Marks, Ross County Prosecuting Attorney, and Pamela C.
Wells, Assistant Prosecuting Attorney, Chillicothe, Ohio, for
appellee.
_________________________________________________________________
CRIMINAL APPEAL FROM COMMON PLEAS COURT
DATE JOURNALIZED:11-8-21
ABELE, J.

        {¶1}     This is an appeal from a Ross County Common Pleas Court

judgment of conviction and sentence.                  The trial court found Ciera

M. Smith, defendant below and appellant herein (1) guilty of

second-degree aggravated possession of methamphetamine and imposed

a prison sentence, and (2) denied her request to withdraw her

guilty plea.

        {¶2}     Appellant assigns the following errors for review:


        1
            Different counsel represented appellant during a portion of
                                                                      2
ROSS, 21CA3739

           FIRST ASSIGNMENT OF ERROR:

           “THE TRIAL COURT ABUSED ITS DISCRETION IN NOT
           ALLOWING APPELLANT TO WITHDRAW HER GUILTY PLEA
           PRIOR TO SENTENCING.”

           SECOND ASSIGNMENT OF ERROR:

           “THE TRIAL COURT ERRED IN SENTENCING
           APPELLANT.”

    {¶3}   On December 6, 2019, a Ross County Grand Jury returned an

indictment that charged appellant with one count of aggravated

possession of drugs in violation of R.C. 2925.11.

    {¶4}   On April 20, 2020, appellant agreed to plead guilty to

aggravated drug possession as charged in the indictment.    At the

change of plea hearing, the trial court noted that the state,

defense counsel and appellant negotiated the plea, including a two-

year minimum sentence, and agreed that the trial court accurately

recited the terms of the plea agreement.   After the court asked

appellant if she understood she would be making a complete

admission to the allegations contained in the indictment, she

responded affirmatively.   The court further asked appellant if she

understood that a guilty plea waives her right to a jury trial, her

right not to testify against herself, her right to confront

witnesses, her right to compulsory process, and her right to

require the state to prove her guilt beyond a reasonable doubt.


the trial court proceedings.
                                                                      3
ROSS, 21CA3739

Appellant responded that she did so understand.

    {¶5}   The trial court thereupon reviewed the maximum penalty

and informed appellant that this offense has (1) a mandatory

sentence between two and eight years, and (2) a fine up to $15,000,

one-half of which is mandatory.   The court also addressed court

costs, post-release control and advised appellant that she would

not be eligible for judicial release.

    {¶6}   Defense counsel pointed out that, because of appellant’s

pregnancy and upcoming due date, appellant may need ongoing medical

care arising from pregnancy complications.   A discussion then

ensued concerning whether appellant should deliver her child before

or after entering prison, and whether appellant could be eligible

for the prison nursery program.   The trial court stated that it

would be willing to wait until after the birth to impose sentence

because, once it sentenced appellant, “I don’t have the ability to

even judicial her.   I can’t do anything * * * I can’t modify it.”

After counsel indicated that he had explained this situation to

appellant, the court accepted appellant’s guilty plea, but did not

immediately schedule a sentencing hearing.

    {¶7}   On August 20, 2020, appellant, through new counsel, filed

a motion to withdraw her guilty plea.   In particular, appellant

claimed that, because she did not have the ability to review

discovery materials until after her plea, her recent review of
                                                                     4
ROSS, 21CA3739

discovery materials revealed her co-defendant’s admission of

ownership of the methamphetamine.   Thus, appellant reasoned, this

information provided her with a good faith defense.    Appellant

further argued that, at the time she entered her plea, she believed

she would enter prison nursery program so that she could be with

her child during her incarceration.

    {¶8}   On October 13, 2020, the trial court held a hearing to

address appellant’s motion to withdraw her guilty plea and

appellant’s sentence.   At the hearing, appellant testified that,

when she entered her guilty plea, she had not reviewed her

discovery packet because her high-risk pregnancy precluded her from

visiting her counsel’s office.   Appellant further explained that,

after her child’s birth, she visited counsel’s office, reviewed

discovery, and learned that her co-defendant admitted that he owned

the drugs.   Consequently, appellant now believed she had a good

faith defense and she wished to change her plea.   Appellant also

testified that, when she entered her guilty plea, she thought she

was “gonna be able to go into the prison nursery program with my

child.   I would not have to leave her and then she was born two

months early and since I’m now that’s not possible.”    Appellant

claimed that when she entered her plea, she also understood that

she would receive two years, but “I could go into a prison nursery

program * * * before I had my child and even with the medical stuff
                                                                       5
ROSS, 21CA3739

going on * * * that it was fine.”   Appellant stated that “the only

reason I even took the deal [was] because I just didn’t want to be

separated from my child that is my biggest concern.”   Appellant did

acknowledge, however, that the trial court informed her that

acceptance into the prison nursery program was not a certainty, but

appellant said, “I thought it was.”   Appellant also stated that she

had been drug-free for two years, sees a psychologist and is

married to her baby’s father.

    {¶9}   Appellant also admitted that during her and her co-

defendant’s 2018 traffic stop, she possessed methamphetamine in her

pants.   Nevertheless, appellant maintained that the discovery

materials proved that she did not own the drugs and that fact would

have impacted her decision to plead guilty.   Appellant conceded,

however, that she could have entered prison, and possibly the

prison nursery program, when she pleaded guilty, but she chose not

to be sentenced that day.   Instead, at her request the trial court

twice continued her sentencing hearing.

    {¶10} At the motion hearing the state called Attorney Matthew

O’Leary to testify.    O’Leary represented appellant at her December

23, 2019 arraignment.    He also stated that he received all of the

discovery materials.    Although O’Leary recalled that appellant had

several medical appointments related to her high-risk pregnancy and

that this fact made meetings at his office difficult, he stated,
                                                                      6
ROSS, 21CA3739

    we had discussed extensively the nature of the discovery
    both prior to that plea. I think one of the initial
    appointments in the office * * * where I did have the
    discovery and then throughout that case over the phone,
    over email um, again a large portion being, I could not
    physically provide her copies because I am unable to do
    that and I know that was communicated in writing via
    email.

O’Leary further testified that appellant visited his office in mid-

July and reviewed documents and portions of a video.   O’Leary also

recalled the April 20, 2020 change of plea hearing and appellant’s

guilty plea.

    {¶11} Additionally, at the motion hearing the trial court asked

whether appellant’s substitute counsel had received discovery.

When the court learned that he had not, the court continued the

hearing so that new counsel could have an opportunity to review the

discovery materials.   The court stated:

    My notes from all of the pre-trials in this. The first
    one was the defendant said, ‘not her dope.’ She would be
    willing to plea to an F3. She indicated, or no, in
    chambers she argued it was her boyfriend’s dope. She was
    given a week then to file motions and then we started
    discussing moving the case in to April and that sort of
    thing. So, I was at least a prior to then that was what
    she was saying and I tend to, I get your argument if
    there is something in the discovery that indicates that
    her boyfriend had said ‘it was mine.’ If you believe she
    didn’t know that, then yes that would be a significant
    factor. So, that’s what I kind of would like to know is
    whether discovery actually said, makes those statements.

The trial court then continued the hearing to allow appellant’s

counsel time to review the discovery materials and determine
                                                                     7
ROSS, 21CA3739

whether the co-defendant’s statement concerning the ownership of

the methamphetamine appeared in those materials.

    {¶12} Subsequently, counsel reviewed the discovery materials,

including a video, and the co-defendant stated that he owned the

drugs.   Concerning appellant’s contention that she pleaded guilty

based on her belief that she could be with her child during her

incarceration, the trial court observed that the court informed

appellant at her plea hearing that, although that could be the

ideal situation, the court could not promise that would actually

occur.

    {¶13} Consequently, concerning appellant’s contention that when

she entered her guilty plea she did not have the opportunity to

review discovery materials and that she did not know about her co-

defendant’s admission, the trial court concluded:

    Quite frankly, I believe she was aware that he made those
    statements and that in fact that was her defense the
    entire of that, it wasn’t hers or difficulty, it clearly
    was, it was on her person. And two people can obviously
    possess one item. As such it sounds more like buyer’s
    remorse than it does anything else. So, I’m going to
    deny the motion to withdraw plea.

    {¶14} Therefore, the trial court (1) overruled appellant’s

motion to withdraw her guilty plea, (2) sentenced her to serve an

indefinite prison term of two to three years of mandatory time, (3)

imposed a mandatory $7,500 fine, and (4) imposed a three-year

mandatory post-release control term, and (5) denied appellant’s
                                                                       8
ROSS, 21CA3739

motion to stay execution of sentence pending appeal.     This appeal

followed.



                                   I.

    {¶15} In her first assignment of error, appellant asserts that

the trial court’s denial of her motion to withdraw her guilty plea

constitutes an abuse of discretion.     In particular, appellant

contends that when she entered her guilty plea, she did not know

that her co-defendant had admitted that he owned the

methamphetamine found on her person.

    {¶16} Crim.R. 32.1 provides: “A motion to withdraw a plea of

guilty or no contest may be made only before sentence is imposed;

but to correct manifest injustice the court after sentence may set

aside the judgment of conviction and permit the defendant to

withdraw his or her plea.”    “While trial courts should ‘freely and

liberally’ grant a presentence motion to withdraw a guilty plea, a

defendant does not ‘have an absolute right to withdraw a guilty

plea prior to sentencing.’”   State v. Howard, 2017-Ohio-9392, 103

N.E.3d 108, ¶ 21 (4th Dist.), quoting State v. Xie, 62 Ohio St.3d

521, 527, 584 N.E.2d 715 (1992).    Instead, “[a] trial court must

conduct a hearing to determine whether there is a reasonable and

legitimate basis for the withdrawal of the plea.”    Xie at paragraph

one of the syllabus; Howard, supra.
                                                                       9
ROSS, 21CA3739

    {¶17} While a trial court may possess discretion to determine

whether to grant or to deny a presentence motion to withdraw a

guilty plea, the court does not have the discretion to determine if

a hearing is required.   Howard at ¶ 22, citing State v. Wolfson,

4th Dist. Lawrence No. 02CA28, 2003-Ohio-4440, ¶ 15.    Furthermore,

because a trial court has broad discretion to grant or to deny a

presentence motion to withdraw a plea, an appellate court will not

reverse a court’s decision absent an abuse of discretion.   State v.

Delaney, 4th Dist. Jackson No. 19CA9, 2020-Ohio-7036, ¶ 19, citing

State v. Brown, 4th Dist. Ross No. 16CA3544, 2017-Ohio-2647 at ¶

11, citing Xie at ¶ 2 of the syllabus.   “The term ‘abuse of

discretion’ implies that the court’s attitude is unreasonable,

unconscionable, or arbitrary.”   Brown at ¶ 12, citing State v.

Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

     {¶18} Courts have identified nine factors that appellate courts

should consider when reviewing a trial court’s decision regarding a

pre-sentence motion to withdraw a guilty plea:

      (1) whether “highly competent counsel” represented the
      defendant; (2) whether the trial court afforded the
      defendant “a full Crim.R. 11 hearing before entering
      the plea”; (3) whether the trial court held “a full
      hearing” regarding the defendant’s motion to withdraw;
      (4) “whether the trial court gave full and fair
      consideration to the motion”; (5) whether the defendant
      filed the motion within a reasonable time; (6) whether
      the defendant’s motion gave specific reasons for the
      withdrawal; (7) whether the defendant understood the
      nature of the charges, the possible penalties, and the
                                                                     10
ROSS, 21CA3739

      consequences of his [or her] plea; (8) whether the
      defendant is “perhaps not guilty or ha[s] a complete
      defense to the charges”; and (9) whether permitting the
      defendant to withdraw his [or her] plea will prejudice
      the state.

Howard at ¶ 24, citing State v. McNeil, 146 Ohio App.3d 173, 176,

765 N.E.2d 884 (1st Dist.2001), citing State v. Peterseim, 68 Ohio

App.2d 211, 214, 428 N.E.2d 863 (8th Dist. 1980).   This list is

“non-exhaustive” and “‘[c]onsideration of the factors is a

balancing test, and no one factor is conclusive.’” State v.

Ganguly, 2015-Ohio-845, 29 N.E.3d 375, ¶ 14 (10th Dist.), citing

State v. Zimmerman, 10th Dist. Franklin No. 09AP-866, 2010-Ohio-

4087, ¶ 13.   Thus, the ultimate question is whether a “reasonable

and legitimate basis for the withdrawal of the plea.”   Xie, 62 Ohio

St.3d at 527, 584 N.E.2d 715.   “A mere change of heart is not a

legitimate and reasonable basis for the withdrawal of a plea.”

Howard at ¶ 24, citing State v. Campbell, 4th Dist. Athens No.

8CA31, 2009-Ohio-4992, ¶ 7, State v. Harmon, 4th Dist. Pickaway No.

4CA22, 2005-Ohio-1974, ¶ 22; Delaney at ¶ 21.

     {¶19} Although appellant points to the nine-factor test

highlighted above, she does not appear to apply all of the test

factors to her particular case.   Instead, appellant submits that

she believes that she had a reasonable and legitimate basis to

withdraw her plea, namely, that before her plea she did not have

the opportunity to review discovery materials, but after her
                                                                       11
ROSS, 21CA3739

review, she learned that her co-defendant had admitted ownership of

the drugs.     This, appellant argues, supports her defense that the

drugs were “thrown at her” during the traffic stop.     We begin our

analysis with a review of the nine court-recognized factors.

                                    1

                        Highly Competent Counsel

    {¶20} Courts begin with the presumption that a defendant had

competent counsel.    Delaney at ¶ 25, citing State v. Shifflet,

2015-Ohio-4250, 44 N.E.3d 966, ¶ 37 (4th Dist.).    Further, as we

also noted in Delaney, appellant in the case sub judice did not

raise an ineffective assistance of counsel claim.    The state,

however, called appellant’s plea counsel as a witness and he

testified that he met with appellant several times before her

guilty plea.

    {¶21} Our review of the record reveals that appellant’s plea

counsel requested, and received, the discovery materials.     Finally,

at the plea hearing the trial court asked appellant if she was

satisfied with the “advice [and] counsel of your attorney” to which

appellant replied, “yes.”

    {¶22} Thus, we believe the first factor weighs in appellee’s

favor.
                                                                     12
ROSS, 21CA3739

                                   2

                         Crim.R. 11 Hearing

    {¶23} Appellant takes no issue with the requirement that she

receive a full Crim.R. 11 hearing.     The April 20, 2020 hearing

transcript reveals that the trial court afforded appellant a full

Crim.R. 11 hearing before it accepted her guilty plea.

Additionally, the court engaged in the appropriate colloquy with

appellant to ensure that she understood the constitutional and non-

constitutional implications of her guilty plea.

    {¶24} Thus, we believe the second factor weighs in appellee’s

favor.

                                   3

                            Full Hearing

     {¶25} The third factor asks whether appellant received a full

and meaningful hearing on her motion to withdraw her plea. As

indicated above, although a trial court may possess discretion to

determine whether to grant or to deny a presentence motion to

withdraw a guilty plea, the court does not have discretion to

determine if a hearing is required.    Howard at ¶ 22; see also

Wolfson at ¶ 15, Harmon at ¶ 17.   Instead, a court has a mandatory

duty to hold a hearing to consider a presentence motion to withdraw

a guilty plea.   Xie at paragraph one of the syllabus; State v.

Leonhart, 4th Dist. Washington No. 13CA38, 2014-Ohio-5601, ¶ 50;
                                                                        13
ROSS, 21CA3739

State v. Burchett, 4th Dist. Scioto No. 11CA3445, 2013-Ohio-1815, ¶

13; Wolfson at ¶ 15.    In Wolfson, we explained that, although a

trial court “must afford the defendant meaningful notice and a

meaningful opportunity to be heard,” the court nonetheless retains

discretion to define the scope of the hearing to “reflect the

substantive merits of the motion.”     Wolfson at ¶ 16.

    {¶26} In the case sub judice, the trial court held a hearing on

appellant’s motion.    The court heard testimony from appellant, as

well as her plea counsel.    In fact, the court reconvened on a

second date to allow appellant’s counsel, after having an

opportunity to review discovery, to present any additional

testimony or argument.

     {¶27} Thus, we believe that this factor weighs in appellee’s

favor.



                                   4

                       Full and Fair Consideration

     {¶28} The fourth factor examines whether a trial court fully

and fairly considered the motion to withdraw a guilty plea.        As

noted above, the record in this case reveals that the trial court

gave full and fair consideration to appellant’s motion.      For

example, on October 13, 2020 the trial court held a hearing and

heard testimony from appellant and her plea counsel.      In addition,
                                                                    14
ROSS, 21CA3739

the court continued the hearing to allow new counsel to adequately

review discovery.

    {¶29} Thus, we believe the fourth factor weighs in appellee’s

favor.



                                 5

                          Reasonable Time

    {¶30} The fifth factor asks whether the appellant requested to

withdraw the plea within a reasonable time.   In the case sub

judice, appellant filed her motion four months after her plea and

eight months after prior counsel received discovery.    Also,

appellee points out that appellant received two continuances of her

sentencing date before she filed her motion to withdraw her plea.

This is not unreasonable, in view of the fact that appellant’s new

counsel needed time to review and prepare the case.    Thus, four

months elapsed between appellant’s guilty plea and her request to

withdraw her plea.

    {¶31} Based on the foregoing, we believe that appellant filed

her motion within a reasonable time and the fifth factor weighs in

appellant’s favor.
                                                                      15
ROSS, 21CA3739



                                  6

                   Specific Reasons for Withdrawal

    {¶32} The sixth factor asks whether the appellant sufficiently

outlined specific reasons for her plea withdrawal request.   Here,

appellant’s motion asserted that she would not have pleaded guilty

if (1) she could have reviewed discovery materials, and (2) she

would have known that she would not be admitted into the prison

nursery program.   However, with respect to the alleged merits of

the prison nursery program, we conclude that, although appellant

cites a specific reason for her motion, this reason lacks merit.

As the trial court aptly pointed out, the court could not guarantee

appellant’s acceptance into that program.   We will address the

discovery issue under our discussion of the eighth factor.

    {¶33} Consequently, this factor weighs in appellee’s favor.



                                  7

         Nature of the Charges and the Possible Penalties

    {¶34} The seventh factor asks whether the appellant understood

the nature of the charges and possible penalties.    In the case at

bar, the trial court conducted a thorough Crim.R. 11 plea hearing.

The court asked appellant if she understood her plea and its
                                                                      16
ROSS, 21CA3739

consequences, to which appellant replied that she did.    Further, as

appellee points out, appellant did not indicate at either hearing

on her motion that she did not understand the consequences of her

plea or the possible penalties.

    {¶35} Thus, we believe this factor weighs in appellee’s favor.



                                   8

                    Possible Defenses or Innocence

    {¶36} The eighth factor asks us to examine whether appellant

had possible defenses to the charge.    “In weighing [this] factor,

‘the trial judge must determine whether the claim of innocence is

anything more than the defendant’s change of heart about the plea

agreement.’”   State v. Davis, 5th Dist. Richland No. 15CA6, 2015-

Ohio-5196, ¶ 19, quoting State v. Davison, 5th Dist. Stark No.

2008-CA-00082, 2008-Ohio-7037, ¶ 45.    As noted in Harmon, a mere

change of heart is not a reasonable basis for a defendant to

withdraw a guilty plea.   Harmon at ¶ 33; see also Sarver at ¶ 44;

State v. Lambros, 44 Ohio App.3d 102, 103, 541 N.E.2d 632 (8th

Dist.1988).    However, in this inquiry “the balancing test only asks

whether the defendant has possible defenses.   Whether the appellant

will be successful in those defenses is for a jury to decide.”

State v. Jones, 10th Dist. Franklin No. 15AP-530, 2016-Ohio-951, ¶
                                                                    17
ROSS, 21CA3739

10; Harmon at ¶ 33.

    {¶37} This factor encapsulates the crux of appellant’s argument

in the case sub judice.   Appellant argues that, at the time of her

plea, she did not know about her co-defendant’s statement

concerning his ownership of the methamphetamine.

    {¶38} Appellee, however, points out that appellant actually

made this argument at the time of her guilty plea - that she was

only “holding” the methamphetamine.   Appellee further points out

that the testimony adduced at the motion hearing showed that,

although appellant may not have personally read the discovery

materials before she entered her plea, her attorney fully informed

her about the nature of the discovery.   In addition, appellee notes

that appellant admitted to officers that she knew the identity of

the substance that she had concealed in her pants.   Thus, appellee

argues that appellant has, and had, no defense to the charge.

     {¶39} As the trial court indicated, two or more persons may

have joint constructive possession of the same object.   State v.

Brown, 4th Dist. Athens No. 09CA3, 2009-Ohio-5390, ¶ 19, citing

State v. Riggs (Sept. 13, 1999), Washington No. 98CA39, 1999 WL

727952, at *4; State v. Cole, 2d Dist. Montgomery No. 26576, 2015-

Ohio-5295, ¶ 34.   Further, appellant admitted that she possessed

the methamphetamine.   Additionally, as the trial court points out,
                                                                    18
ROSS, 21CA3739

the evidence reveals that appellant knew about the ownership issue

at the time she entered her guilty plea,

     {¶40} Thus, we believe this factor weighs in appellee’s favor.



                                   9

                        Prejudice to the State

    {¶41} The final factor asks us to examine whether the

withdrawal of appellant’s plea would prejudice appellee.    The state

opposed the motion and argues, in addition to the general

contention that over time memories fade and witnesses relocate,

this case is over three years old and the chemist has retired from

the lab, which would require the state to make special

arrangements.    Thus, appellee argues that the state will suffer

prejudice if appellant is permitted to withdraw her plea.

    {¶42} While the record does not indicate why it took eight

months for the state to obtain lab results, and why it took nine

more months for the grand jury to consider appellant’s case, we

acknowledge that the state would suffer some degree of prejudice if

appellant withdraws her plea three years after the offense

occurred.
                                                                     19
ROSS, 21CA3739



    {¶43} Thus, we believe this factor weighs in appellee’s favor.




                             Conclusion

    {¶44} After our review in the case sub judice, we agree with

the trial court’s conclusion that under these circumstances

appellant’s attempt to withdraw her guilty plea amounts to “buyer’s

remorse,” or a change of heart, neither of which constitutes a

legitimate basis to grant a pre-sentence motion to withdraw a plea.

State v. Palmer, 4th Dist. Highland No. 02CA9, 2002-Ohio-6345, ¶ 6;

Sarver at ¶ 44; Harmon at ¶ 36.   After our review of the various

factors that courts use to evaluate whether a motion to withdraw a

plea should be granted, we believe that the factors weigh heavily

in appellee’s favor.   Thus, we believe that the trial court acted

properly and reasonably and its denial of appellant’s motion to

withdraw her guilty plea does not constitute an abuse of

discretion.

     {¶45} Accordingly, based upon the foregoing reasons, we

overrule appellant’s first assignment of error.

                                  II.

     {¶46} In her second assignment of error, appellant asserts that
                                                                       20
ROSS, 21CA3739

the trial court erred when it imposed an indefinite sentence

pursuant to R.C. 2929.14(A)(2)(a) when, instead, it should have

imposed a definite sentence under R.C. 2929.14(A)(2)(b).

     {¶47} R.C. 2953.08 provides for appeals based on felony

sentencing guidelines.   Pursuant to R.C. 2953.08(G)(2), an

appellate court may increase, reduce, modify, or vacate and remand

a challenged felony sentence if the court clearly and convincingly

finds either “that the record does not support the sentencing

court’s findings” under the specified statutory provisions, or “the

sentence is otherwise contrary to law.”   State v. Watson, 4th Dist.

Meigs No. 18CA20 & 18CA21, 2019-Ohio-4385, ¶ 11, quoting State v.

Mitchell, 4th Dist. Meigs No. 13CA13, 2015-Ohio-1132, ¶ 11; State

v. Brewer, 4th Dist. Meigs No. 14CA1, 2014-Ohio-1903, at ¶ 37.

     {¶48} Appellant committed her offense on July 28, 2018 and the

grand jury returned an indictment on December 6, 2019.     The trial

court sentenced appellant under the Reagan Tokes Act, which became

effective March 22, 2019.   Here, appellant argues, and appellee

concedes, that appellant should have been sentenced under the

former sentencing guidelines.   Thus, appellant should be sentenced

under the proper statute.

     {¶49} Accordingly, based upon the foregoing reasons, we sustain

appellant’s second assignment of error.
                                                                  21
ROSS, 21CA3739

                               III.



    {¶50} Therefore, based upon the foregoing reasons (1) we affirm

the trial court’s judgment concerning the denial of appellant’s

motion to withdraw her plea, and (2) reverse the sentence that the

trial court imposed and remand this matter for re-sentencing.

                                       JUDGMENT AFFIRMED, IN PART,
                                       REVERSED, IN PART,
                                       CONSISTENT WITH THIS
                                       OPINION, AND MATTER
                                       REMANDED FOR RESENTENCING.
                                                                   22
ROSS, 21CA3739

                          JUDGMENT ENTRY

     It is ordered that the judgment be affirmed, in part, and
reversed, in part, consistent with this opinion. We remand this
matter for re-sentencing. Appellant shall recover of appellee the
costs herein taxed.
     The Court finds there were reasonable grounds for this appeal.
     It is ordered that a special mandate issue out of this Court
directing the Ross County Common Pleas Court to carry this judgment
into execution.
     If a stay of execution of sentence and release upon bail has
been previously granted by the trial court or this court, it is
temporarily continued for a period not to exceed 60 days upon the
bail previously posted. The purpose of a continued stay is to
allow appellant to file with the Supreme Court of Ohio an
application for a stay during the pendency of the proceedings in
that court. If a stay is continued by this entry, it will
terminate at the earlier of the expiration of the 60-day period, or
the failure of the appellant to file a notice of appeal with the
Supreme Court of Ohio in the 45-day appeal period pursuant to Rule
II, Sec. 2 of the Rules of Practice of the Supreme Court of Ohio.
Additionally, if the Supreme Court of Ohio dismisses the appeal
prior to expiration of 60 days, the stay will terminate as of the
date of such dismissal.
     A certified copy of this entry shall constitute that mandate
pursuant to Rule 27 of the Rules of Appellate Procedure.

    Smith, P.J. & Wilkin, J.: Concur in Judgment & Opinion

                                  For the Court




                                  BY:___________________________
                                     Peter B. Abele, Judge


                         NOTICE TO COUNSEL
     Pursuant to Local Rule No. 14, this document constitutes a
final judgment entry and the time period for further appeal
commences from the date of filing with the clerk.